Citation Nr: 1201768	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  98-00 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from March 1971 to August 1971, when he was discharged on account of physical disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1997 RO decision.  Following remands in December 2000 and February 2005, the Board denied the benefit sought.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a joint motion for remand filed by the parties, and remanded the matter to the Board for further analysis as to whether the medical opinion of record was adequate.  The Board remanded in August 2010.  The appeal has now been returned to the Board.

The Veteran's representative filed additional written argument in support of the appeal in December 2011.  In this statement, the representative argues that the newly-obtained examination report is not adequate to answer the question before the Board, as the examiner did not fully answer the questions posed by the Board in August 2010 and requests another remand.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

In the prior, August 2010 remand, the Board noted that the Veteran had recently been released from prison, and had been receiving VA medical care since his release.  The first instruction to the AMC, therefore, was to obtain "all records of VA medical treatment afforded to the veteran by the Illinois-area VA medical facilities subsequent to his release from prison for inclusion in his claims file."  A review of the Veteran's claims file shows VA treatment records from 2007 to 2010 were obtained.  
Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  On remand, any outstanding records from  August  2010 onward must be obtained. 

With respect to the September 2010 VA examination report, the examiner performed a thorough examination and provided well-reasoned explanations for his conclusions.  The Veteran's representative has pointed out, however, that the examiner did not address or discuss the conclusions rendered by a VA physician in October 2002, as requested by the Board in the August 2010 remand.  As the appeal must be returned to the AMC anyway, an addendum by the September 2010 examiner should be sought in the name of completeness of the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the veteran by the Illinois-area VA medical facilities subsequent to August 2010 for inclusion in his claims file.  

2.  The Veteran's claims file should be forwarded to the physician who performed the September 2010 VA examination for specific comment as to the conclusions reached by the VA physician who rendered the October 2002 opinion in this matter.  (This October 2002 physician did not have the benefit of a clinical examination of the Veteran and thus rendered an opinion based solely upon review of the medical records.)  If the examiner agrees with the 2002 conclusions, the examiner is requested to explain the basis for agreement, providing complete details and support for the conclusions reached.  If the examiner disagrees with the 2002 conclusions, the examiner is requested to distinguish the prior opinion and provide a complete and detailed explanation for the disagreement.  

IF the September 2010 VA examiner is unavailable, the file should be provided to a VA physician with equivalent credentials and expertise.  If that physician deems that a clinical examination of the Veteran is necessary, such an examination, with all associated tests and studies should be arranged.  

3.  After the development requested above has been completed, the AMC/RO should again review the record, ensuring that all requested development has been accomplished.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 

§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


